Name: Decision No 5/81 of the EEC-Iceland Joint Committee of 2 December 1981 amending Protocols 1 and 2
 Type: Decision
 Subject Matter: international affairs;  foodstuff;  beverages and sugar;  Europe
 Date Published: 1982-06-21

 21.6.1982 EN Official Journal of the European Communities L 174/10 DECISION No 5/81 OF THE JOINT COMMITTEE of 2 December 1981 amending Protocols 1 and 2 THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Republic of Iceland signed in Brussels on 22 July 1972, and in particular Article 12a thereof, Whereas the Community, in consequence of the implementation of the results of the GATT multilateral trade negotiations (Tokyo Round), has amended the nomenclature of Common Customs Tariff heading Nos 21.04 and 48.07; Whereas the Community has replaced the unit of account by the ECU in Community legal instruments; whereas this replacement affects also Common Customs Tariff heading Nos 21.07 and 22.09 appearing in Table I annexed to Protocol 2; Whereas the nomenclature of the products referred to in the Agreement should therefore be adjusted in accordance with the said amendments, HAS DECIDED AS FOLLOWS: Article 1 1. The tables contained in Article 1 (1) and (3) of Protocol 1 are hereby amended as follows:  in the heading to the second column, subheading 48.07 D shall be inserted after subheading 48.07 C. 2. Table I annexed to Protocol 2 is hereby amended as follows: EUROPEAN ECONOMIC COMMUNITY CCT heading No Description Basic duties Duty applicable on 1 July 1977 15.10 to 21.02 (unchanged) (unchanged) (unchanged) 21.04 (unchanged): B. Sauces with a basis of tomato puree 18 % 10 % C. Other:  containing tomato 18 % 10 %  other 18 % 6 % 21.05 to 21.06 (unchanged) (unchanged) (unchanged) 21.07 (unchanged): A. (unchanged) (unchanged) (unchanged) B. (unchanged) (unchanged) (unchanged) C. (unchanged) (unchanged) (unchanged) D. (unchanged) (unchanged) (unchanged) E. (unchanged) (unchanged) vc with max. of 25 ECU per 100 kilograms net weight G. (unchanged) (unchanged) (unchanged) 22.02 to 22.06 (unchanged) (unchanged) (unchanged) 22.09 (unchanged): C. Spirituous beverages: V. Other, in containers holding: ex a) Two litres or less:  containing eggs or egg yolks and/or sugar (sucrose or invert sugar) (unchanged) 1 ECU per hl per % vol of alcohol + 6 ECU per hl ex b) More than two litres:  containing eggs or egg yolks and/or sugar (sucrose or invert sugar) (unchanged) 1 ECU per hl per % vol of alcohol 29.04 to 39.06 (unchanged) (unchanged) (unchanged) Article 2 This Decision shall enter into force on 1 January 1982. Done at Brussels, 2 December 1981. For the Joint Committee The Chairman P. DUCHATEAU